Case 0:20-cv-60818-RS Document 29 Entered on FLSD Docket 02/11/2021 Page 1 of 1


                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 20-60818-CIV-SMITH/REID

 PENDER SENATUS,

        Plaintiff,
 vs.

 GERARDO LOPEZ, et al.,

        Defendants.
                                                      /

       ORDER AFFIRMING AND ADOPTING REPORT OF MAGISTRATE JUDGE

        This matter came before the Court upon the Report of Magistrate Judge Reid [DE 28] (the

 “Report”), in which she recommends that the Amended Complaint [DE 25] proceed against all

 Defendants. No objections have been filed to the Report. Having reviewed, de novo, the Report

 and the record, and given that there are no objections, it is

        ORDERED that:

        1.      The Report of Magistrate Judge Reid [DE 28] is AFFIRMED and ADOPTED,

 and incorporated by reference into this Court’s Order; and

        2.      The Amended Complaint [DE 25] may PROCEED against all Defendants.

 Defendants shall file their responses to the Amended Complaint no later than February 25, 2021.

        DONE and ORDERED in Fort Lauderdale, Florida, this 11th day of February 2021.




 cc:    All Counsel of Record
